DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Glueck (Reg. No. 37,838) on 01 June 2021. Applicant proposed new Claims 27 and 28 which correspond to the cancelled claims 16 and 17 with further amendments (e.g., in Claim 27, the reference to Claim 9 and the expression “output by the imaging element” have been deleted; in Claim 28, “imaging apparatus” has been changed to “image processing apparatus” and the dependency has been changed to Claim 1).

27. (New) An imaging apparatus comprising:
the image processing apparatus according to claim 1, 
wherein the image processing apparatus generates the second visible light image from a visible light image signal and an infrared image signal.
28. (New) A moving body comprising:
the image processing apparatus according to claim 1;
a moving apparatus;
a processing apparatus configured to acquire information from a signal output from the image processing apparatus; and
a control apparatus configured to control the moving apparatus based on the information.

Allowable Subject Matter
Claims 1-8 and 18-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Koike et al. (US 20060268110 A1) (hereinafter “Koike” discloses an image processing apparatus (0031; Figure 1) comprising a processor configured to operate as: 
a first acquisition unit (CPU 11) configured to acquire (a) a visible light image signal (‘signal from element 12’; Figure 5A) ‘signals from elements 14 and 16’) representing (b1) an infrared-ray image (‘signal from element 14’; Figure 5B) ‘signal from element 16’; Figure 5C)  
‘unit 21’) configured to acquire first brightness information (‘unit 31’), ‘unit 32’) 0035; Figure 2; ‘unit 21’); 


Koike failed to disclose the image processing apparatus comprising a processor configured to operate as: 
A first acquisition unit configured to acquire (a) a visible light image signal representing a visible-ray image which comes into focus at a first distance and (b1) an infrared-ray image which comes into focus at a second distance that is shorter than the first distance and (b2) an infrared-ray image which comes into focus at a third distance that is longer than the first distance; 
 a second acquisition unit configured to acquire hue information, and saturation information from the visible light image signal and at least second brightness information from the infrared image signal; 
a third acquisition unit configured to acquire third brightness information based on edge information obtained from the first brightness information and edge information obtained from the second brightness information; and 
a generation unit configured to generate a second visible light image using the third brightness information, the hue information, and the saturation information.  
claim 1 has been allowed as well the independent claim 18. The dependent non-transitory computer readable medium claim 26 that depends from an allowed independent claim 18 along with the dependent apparatus claims 2-8 and dependent method 19-25 are allowed for the same reasons of allowable as discussed to the allowance of independent claims 1 and 18 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiners Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205.  The examiner can normally be reached on Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482